UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7064



JOHN FRANCIS BRISCOE,

                                            Plaintiff - Appellant,

          versus


WILLIAM SMITH, Warden; PARRIS N. GLENDENING,
Governor; KATHLEEN K. TOWNSEND, Lieutenant
Governor; BISHOP L. ROBINSON, Secretary of
Public Safety; RICHARD LANHAM, Parole Commis-
sioner; PAUL DAVIS, Deputy Commissioner; DAN
D. ZACCOGNINI, Commissioner; MICHAEL BLOUNT,
Commissioner,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Deborah K. Chasanow, District Judge. (CA-
95-2791-DKC)


Submitted:   October 31, 1997          Decided:     November 14, 1997


Before HAMILTON and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


John Francis Briscoe, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Briscoe v. Smith, No. CA-95-2791-DKC (D. Md. June 7, 1996). We dis-
pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2